DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the references of record do not teach or suggest the claimed subject matter … specifically the combination of [see the underlined]  A system comprising: a conductive coil, wherein at least a portion of the conductive coil is oriented along a first direction and orthogonal to a second direction; a magnetic field generation structure that generates a magnetic field through the portion of the conductive coil along a third direction orthogonal to the first direction and the second direction; a force constant compensator that: receives an electrical current command to alter a relative location of the conductive coil and the magnetic field; and adjusts the electrical current command based on at least one physical characteristic of the system that affects a relationship between electrical current in the conductive coil and resulting force between the conductive coil and the magnetic field along the second direction; and a coil driver that generates, in response to the adjusted electrical current command, a first electrical current in the conductive coil to generate a first force between the conductive coil and the magnetic field along the second direction [claim 1] … A method comprising: generating a magnetic field through at least a portion of a conductive coil, wherein: the conductive coil is oriented along a first direction and orthogonal to a second direction; and the magnetic field is directed along a third direction orthogonal to the first direction and the second direction; receiving an electrical current command to alter a relative location of the conductive coil and the magnetic field; adjusting the electrical current command based on at least one physical characteristic of a system including the conductive coil that affects a relationship between electrical current in the conductive coil and resulting force between the conductive coil and the magnetic field along the second direction; and generating, in response to the adjusted electrical current command, a first electrical current in the conductive coil to generate a first force between the conductive coil and the magnetic field along the second direction [claim 18] … A system comprising: a plurality of subassemblies, wherein each subassembly comprises a conductive coil, wherein at least a portion of the conductive coil is oriented along a first direction and orthogonal to a second direction; and for each subassembly, a magnetic field generation structure that generates a magnetic field through the portion of the conductive coil, wherein the magnetic field is directed along a third direction orthogonal to the first direction and the second direction; a stator assembly comprising a base and: the plurality of subassemblies, wherein each of the plurality of subassemblies is connected to the base; or the magnetic field generation structures, wherein each of the magnetic field generation structures is connected to the base; a rotor assembly comprising a platform and: the plurality of subassemblies, wherein each of the plurality of subassemblies is connected to the platform; or the magnetic field generation structures, wherein each of the magnetic field generation structures is connected to the platform; a force constant compensator that, for each subassembly: receives an electrical current command to alter a location of the rotor assembly relative to the stator assembly; and adjusts the electrical current command based on at least one physical characteristic of the system that affects a relationship between electrical current in the conductive coil and resulting force between the conductive coil and the magnetic field along the second direction; and a coil driver that, for each subassembly: supplies, in response to the adjusted electrical current command, first electrical current to the conductive coil to move a corresponding magnetic field generation structure along the second direction relative to the subassembly; or supplies, in response to the adjusted electrical current command, first electrical current to the conductive coil to move the subassembly along the second direction relative to a corresponding magnetic field generation structure [claim 20], nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837